Title: To Thomas Jefferson from Jesse Carpenter, 27 March 1808
From: Carpenter, Jesse
To: Jefferson, Thomas


                  
                     Mr Rev Thomas Jefferson 
                     
                     
                        on or before 27 Mch 1808
                     
                  
                  I am Now Confind in Jail in the Citty of washington one hundred and twenty miles from home for my apearanc at June Cort—I am with out frend at this distanc from home I have a wife and Eight small Children I have a plase under rent none of my Children are able to work the oldest are thirteen years old my wife are sickly for whch thay must suffer for food and Raimen I am here with out Close to shif my self with out money Exclusive fifteen shilling I have No apearranc of Relief if it plese your to honnor to Relese me till Cort if that you would not do may it plese your onner to help me to some Raimen for with out asistanc I shall Not bee fit for to bee seen By my fellow mortals for I filcht But one suit from home with me if I wer adrunkard or avagabon I wout not persome to Call on your honnour for asistanc but Now are the time of Need with me if you wod help me now the lord will Repay you in the Great day of Judgment I Now bee Come abegar in health only Rellise to go to my wife till Cort and if Cant some Raiment I have had deling with your sewrd for anumber of Bushels of Charcoals which you will see in the 1800 till 1804 I am your umbleservant
                  
                     Jesse Carpenter to
                  
                  
               